        Case 2:18-cv-07682-SSV Document 12 Filed 12/29/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    JESSE M. TREVATHAN                                        CIVIL ACTION

    VERSUS                                                       NO. 18-7682

    DARRYL VANNOY                                           SECTION “R” (1)



                                   ORDER


       Jesse M. Trevathan petitions this Court for a writ of habeas corpus

under 28 U.S.C. § 2254. 1 Pursuant to Eastern District of Louisiana Local

Civil Rule 73.2(A) and 28 U.S.C. § 636(b), this matter was referred to

Magistrate Judge Janis van Meerveld.        Magistrate Judge van Meerveld

issued a report and recommendation (“R&R”), finding that petitioner’s

argument—that his sentence of life imprisonment with the possibility of

parole is unconstitutional under Miller v. Alabama, 567 U.S. 460 (2012)—

lacks merit.2 As such, the Magistrate Judge recommended that this Court

dismiss petitioner’s application for habeas corpus relief with prejudice. 3

       Petitioner did not file any objections. This Court therefore reviews the

R&R for plain error. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,


1      R. Doc. 1.
2      R. Doc. 11.
3      Id. at 10.
       Case 2:18-cv-07682-SSV Document 12 Filed 12/29/20 Page 2 of 2




1430 (5th Cir. 1996); see also Fed. R. Civ. P. 72(b) advisory committee’s note

(1983) (“When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.”). The Court finds no plain error. Thus, the Court adopts

the Magistrate Judge’s R&R as its opinion.

     Accordingly, the Court DISMISSES the petition WITH PREJUDICE.




                                     29th day of December, 2020.
       New Orleans, Louisiana, this _____


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                      2
